DETAILED ACTION
The following is a first action on the merits of application serial no. 16/818495 filed 3/13/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/13/20 has been considered.
Drawings
The drawings are objected to because in Figure 2, the reference character “130” is leading to a flange which is not representative of the ratchet as described in the specification or as shown in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it currently has less than 50 words.  Correction is required.  See MPEP § 608.01(b). 
Claim Objections
Claims 2, 13, 14 and 19 are objected to because of the following informalities:  
-Claim 2 recites the limitations “a shaft” of “an alternator” which is introduced in claim 1. The word “a” should be replaced with the word “the” to maintain scope of consistency between the claims.
-The preamble in claims 13 and 19 recite the word “number”. The word should be deleted to maintain scope of consistency between the claims.
-Claim 13 recites the limitations “a first position” and “a second position” which is introduced in claim 12. The word “a” should be replaced with the word “the” to maintain scope of consistency between the claims.
-Claim 14 recites the limitations “a shaft” of “an alternator” which is introduced in claim 12. The word “a” should be replaced with the word “the” to maintain scope of consistency between the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012033398. As to claim 1, WO discloses a multiple mechanically actuated regenerative output system comprising: a rack gear (2) that moves linearly between a first position (Figure 2) and a second position (Figure 3); when said rack gear moves towards said first position a shaft of an alternator (8) is rotated (page 6, lines 16-20).

As to claim 2, wherein said rack gear is connected to a freewheeling hub (7, 9); and said freewheeling hub attached to a shaft of an alternator (page 6, lines 16-17).

As to claim 3, wherein when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub (page 6, lines 25-32).

As to claim 4, wherein when said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub (page 6, lines 18-20).

As to claim 5, wherein said freewheeling hub is a ratchet gear (7 and 9 is a geared clutch).

As to claim 6, wherein said freewheeling hub is a clutch (9).

As to claim 7, WO discloses a system for generating a current in a moving piece of equipment comprising: a rack gear (2) connected to a pinion gear (7); said pinion gear attached to a freewheeling hub (9); and said freewheeling hub attached to a shaft (page 6, lines 16-17) of an alternator (8).

As to claim 8, wherein said rack gear moves between a first position (Figure 2) and a second position (Figure 3), and when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub (page 6, lines 25-32).

As to claim 9, wherein when said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub (page 6, lines 18-20).

As to claim 10, wherein said freewheeling hub is a ratchet gear (9).

As to claim 11, wherein said freewheeling hub is a clutch (9).

As to claim 12, WO discloses a method for generating a current using the movement of a piece of equipment comprising steps of: attaching a rack gear (2) connected to a portion (3) of the piece of equipment that moves linearly causing said rack gear to linearly move between a first position (Figure 2) and a second position (Figure 3); when said rack gear moves towards said first position, a shaft of an alternator is rotated (page 6, lines 16-20).

As to claim 13, wherein said rack gear is connected to a freewheeling hub (7 and 9); and when said rack gear moves linearly between a first position and a second position, said freewheeling hub is rotated (page 6, lines 16-20).

As to claim 14, wherein said freewheeling hub is attached to a shaft of an alternator (page 6, lines 16-17).

As to claim 15, wherein when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub (page 6, lines 25-32).

As to claim 16, wherein as said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub (page 6, lines 18-20).

As to claim 17, wherein said freewheeling hub is a ratchet gear (9).

As to claim 18, wherein said freewheeling hub is a clutch (9).

As to claim 19, wherein said rack gear is connected to a pinion gear (7); said pinion gear connected to a freewheeling hub (9); when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub which is rotated by said pinion gear; and when said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub even though said pinion gear rotates said freewheeling hub (page 6, lines 16-20).

As to claim 20, wherein said freewheeling hub is a ratchet gear (9).

Claim(s) 1-4, 6-9, 11-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN203051013U (with machine translation). As to claim 1, CN discloses a multiple mechanically actuated regenerative output system comprising: a rack gear (24, 26) that moves linearly between a first position ([0031]) and a second position ([0032]); when said rack gear moves towards said first position a shaft (22) of an alternator (8) is rotated ([0034]).

As to claim 2, wherein said rack gear is connected to a freewheeling hub (30, 31); and said freewheeling hub attached to a shaft of an alternator.

As to claim 3, wherein when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub ([0034]).

As to claim 4, wherein when said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub ([0032], last two lines).

As to claim 6, wherein said freewheeling hub is a clutch (30, 31, Figure 4).

As to claim 7, CN discloses a system for generating a current in a moving piece of equipment comprising: a rack gear (24, 26) connected to a pinion gear (25, 27); said pinion gear attached to a freewheeling hub (30, 31); and said freewheeling hub attached to a shaft (22) of an alternator (8).

As to claim 8, wherein said rack gear moves between a first position and a second position, and when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub ([0031]-[0034]).

As to claim 9, wherein when said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub ([0032], last two lines).

As to claim 11, wherein said freewheeling hub is a clutch (30, 31, Figure 4).

As to claim 12, CN discloses a method for generating a current using the movement of a piece of equipment comprising steps of: attaching a rack gear (24, 26) connected to a portion (23) of the piece of equipment that moves linearly causing said rack gear to linearly move between a first position and a second position; when said rack gear moves towards said first position, a shaft of an alternator is rotated ([0031]-[0034]).

As to claim 13, wherein said rack gear is connected to a freewheeling hub (30, 31); and when said rack gear moves linearly between a first position and a second position, said freewheeling hub is rotated ([0031]-[0034]).

As to claim 14, wherein said freewheeling hub is attached to a shaft (22) of an alternator (8).

As to claim 15, wherein when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub ([0034]).

As to claim 16, wherein as said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub ([0031]-[0034]).

As to claim 18, wherein said freewheeling hub is a clutch (30, 31, Figure 4).

As to claim 19, wherein said rack gear is connected to a pinion gear (25, 27); said pinion gear connected to a freewheeling hub (30, 31); when said rack gear moves towards said first position, said shaft of said alternator is rotated by said freewheeling hub which is rotated by said pinion gear; and when said rack moves away from said second position towards said first position, said shaft of said alternator is not rotated by said freewheeling hub even though said pinion gear rotates said freewheeling hub ([0031]-[0034]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of WO. CN discloses the freewheeling clutch (30, 31, Figure 4), but doesn’t disclose the clutch being in the form of a ratchet gear.
WO discloses the freewheeling clutch (9) and shows that it is well known in the art to have the clutch in the form of a ratchet gear (WO describes 9 as a geared bi directional clutch).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the freewheel in CN with a ratchet gear freewheel in view of WO to provide overload protection during high torque operations in opposite rotatable directions.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kinetic energy recovery system for suspension journal, IDS cited, describes energy recovery system using a rack and pinion that can drive an alternator (page 4).
-ES2418679A2 discloses an energy recovery system using a rack and pinion (7, 9) driving an alternator (11).
 -McCague et al 7768143 discloses an energy recovery system using a rack and pinion (16, 20) driving an alternator (26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 5, 2022